Cobb, J.
1. When this case was here at the March term, 1895 (95 Ga. 792), it was held that a conveyance under section 1969 of the Code of 1882 (Civil Code, $2771) was an alienation of the property passing title to the grantee, and that consequently the making of such a conveyance by the insured vitiated a policy stipulating that it should be void “if the property should be sold, or the title or possession of the property, or any part thereof, transferred or changed, whether by legal process, judicial decree, conveyance or otherwise.” At the trial now under review it was affirmatively and conclusively shown that the deed made by the plaintiff, below was void for usury. This being so, it did not pass title out of him, and therefore presented no obstacle to a recovery by him from the company.
2. This case is controlled by what is abové stated; the trial judge committed no error in instructing the jury that the company was liable, leaving them to fix the amount; and it appearing that the verdict as to amount was sufficiently supported by the evidence, there is no cause for granting another hearing. Judgment affirmed.

All the Justices concurring.